Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-10 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jallon et al. 2011/0146800. Jallon discloses: A system (30) comprising: 
a water recirculating device comprising: 
an outlet (10) configured to output treated water; 
a drain (19) for collecting used water output from said outlet;
a recirculating path (19 to 33 to 26 to 10) in liquid communication with said drain (19) and said outlet (10);
a water treatment arrangement (11, 12) arranged in said recirculating path (13 is in the recirculating path 19 to 33 to 26 to 10); 
a heating arrangement (which is attached to 12 as disclosed in claim 16 and suggested in the last sentence of paragraph 41) arranged in said recirculating path (12 is at 13); 
an external water path arrangement (17) in liquid communication with said recirculating path (at 16); and
a valve arrangement (15, 16, 18, 20 wherein pump 15 controls or valves water input from 33 and 24, and pump 20 controls or valves water output in to 26) configured to accept as inputs used water (from 33) from said drain (19) and/or temperature regulated water from said external water path arrangement (17), said valve arrangement (15, 16, 18, 20) being configured to direct said inputs towards said outlet (10 via 26) and to mix said temperature regulated water (from 17) with said used water (from 
a mixing valve arrangement (18) in liquid communication with said external water path arrangement (17), said mixing valve arrangement (18) accepting as inputs hot and cold water from a hot and cold water source respectively, said mixing valve arrangement (18) being configured to form said temperature regulated water by combining said hot and cold water (as disclosed on paragraph 23, lines 3-5), said mixing valve arrangement (18) comprising a user input interface configured to control a proportion of said hot and cold water directed to said external water path arrangement (27); and
a reference temperature determining arrangement (as disclosed in paragraph 26) configured to determine a reference water temperature (as is the desired temperature disclosed on paragraph 26, line 34) of said temperature regulated water;
wherein said heating arrangement (which is attached to 12 as disclosed in claim 16 and suggested in the last sentence of paragraph 41) is configured to adjust a water temperature of said treated water towards said reference water temperature (as disclosed in paragraph 26).
Regarding claim 8, Jallon discloses the method steps of providing temperature regulated water (as disclosed in paragraph 26) from said mixing valve arrangement (18) to said valve arrangement (15, 16, 18, 20); determining a reference water temperature of said temperature regulated water (as is the desired temperature disclosed on paragraph 26, line 34); and adjusting said heating arrangement (which is attached to 12 as disclosed in claim 16 and suggested in the last sentence of paragraph 41) such that a water temperature of said treated water (in 13) is adjusted towards said reference water temperature (as controlled by 27 as disclosed in paragraph 26).
Regarding claims 3-5, 9, 10 and 12-16, Jallon discloses a desired or reference flow rate in paragraph 26, line 23, and adjusting valves 14, 18, 22 and 25 to adjust the inlet of fresh water and the . 
Claim Rejections - 35 USC § 103
Claims 1, 3-5, 8-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jallon et al. 2011/0146800 in view of Castwall 5,293,654. Jallon discloses: A system (30) comprising: 
a water recirculating device comprising: 
an outlet (10) configured to output treated water; 
a drain (19) for collecting used water output from said outlet;
a recirculating path (19 to 33 to 26 to 10) in liquid communication with said drain (19) and said outlet (10);
a water treatment arrangement (11, 12) arranged in said recirculating path (13 is in the recirculating path 19 to 33 to 26 to 10); 
a heating arrangement (which is attached to 12 as disclosed in claim 16 and suggested in the last sentence of paragraph 41) arranged in said recirculating path (12 is at 13); 
an external water path arrangement (17) in liquid communication with said recirculating path (at 16); and
a valve arrangement (15, 16, 18, 20 wherein pump 15 controls or valves water input from 33 and 24, and pump 20 controls or valves water output in to 26) configured to accept as inputs used water (from 33) from said drain (19) and/or temperature regulated water from said external water path arrangement (17), said valve arrangement (15, 16, 18, 20) being configured to direct said inputs towards said outlet (10 via 26) and to mix said temperature regulated water (from 17) with said used water (from 33) from said drain (19 with the combination being mixed within 16 as claimed) when both 
a mixing valve arrangement (18) in liquid communication with said external water path arrangement (17), said mixing valve arrangement (18) accepting as inputs hot and cold water from a hot and cold water source respectively, said mixing valve arrangement (18) being configured to form said temperature regulated water by combining said hot and cold water (as disclosed on paragraph 23, lines 3-5), said mixing valve arrangement (18) comprising a user input interface configured to control a proportion of said hot and cold water directed to said external water path arrangement (27); and
a reference temperature determining arrangement (as disclosed in paragraph 26) configured to determine a reference water temperature (as is the desired temperature disclosed on paragraph 26, line 34) of said temperature regulated water;
wherein said heating arrangement (which is attached to 12 as disclosed in claim 16 and suggested in the last sentence of paragraph 41) is configured to adjust a water temperature of said treated water towards said reference water temperature (as disclosed in paragraph 26).
substantially as claimed but does not disclose the specific structure of the heating arrangement at 12. However, Castwall teaches another system which is a water recirculating device for a shower, also with a collection chamber or container 22 under the drain having a heating coil 42 connected to a controller 45 for the purpose of improving the controlling of the shower water temperature as desired by a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the system of Jallon with a heating coil in the collection chamber as, for example, taught by Castwall in order to improve the controlling of the shower water temperature as desired by a user.
Regarding claim 8, Jallon discloses the method steps of providing temperature regulated water (as disclosed in paragraph 26) from said mixing valve arrangement (18) to said valve arrangement (15, 
Regarding claims 3-5, 9, 10 and 12-16, Jallon discloses a desired or reference flow rate in paragraph 26, line 23, and adjusting valves 14, 18, 22 and 25 to adjust the inlet of fresh water and the output of used water, which can be based upon water quality as measured by 11 as disclosed in paragraphs 12 and 24, and controlling valve 22 and pumps 15 and 20 to control recycling and use flow rates or reference and refill flow rates as claimed as disclosed in paragraph 12, 24 and 26. 
Claims 2, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jallon et al. 2011/0146800 in view of Castwall 5,293,654 as applied to claims 1 and 8 above and further in view of De Jong et al. 2019/0003158. Jallon discloses: A system (30) which is a water recirculating device including a mixing valve arrangement (18) in liquid communication with said external water path arrangement (17), said mixing valve arrangement (18) accepting as inputs hot and cold water from a hot and cold water source respectively, said mixing valve arrangement (18) being configured to form said temperature regulated water by combining said hot and cold water (hot and cold water 17 are combined within 18 as shown in figure 1), said mixing valve arrangement (18) comprising a user input interface configured to control a proportion of said hot and cold water directed to said external water path arrangement (27);
substantially as claimed but does not disclose a water temperature sensor in said external water path as called for in claim 2 or a mechanical thermostatic mixing valve as called for in claim 7. However, Jong teaches another system which is a water recirculating device for a shower having a motorized thermostat mixing valve 22, 122, i.e. a mechanical thermostatic mixing valve as claimed, which includes both measuring the external water path temperature as called for in claims 2 and 11, and .
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. Applicant contends that the temperature controls in De Jong are used on a conventional shower versus a recirculating system. However, De Jong is being used to modify the mixing valve 18 in Jallon which mixes input hot and cold water 17 which is the exact same configuration of input water to a mixing valve as exists in a conventional system. Wherein it would have been obvious to modify the mixing valve 18 of Jallon to have a temperature sensor or be thermostatic as claimed regardless of whether or not the system itself is conventional or recirculating. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiens teaches a recirculating shower system which includes the use of a timer 106.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754